Citation Nr: 0524878	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  05-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran reportedly had active service from August 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).   

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a July 2005 letter, the RO indicated that the veteran had 
90 days to ask to appear before the Board and give testimony 
concerning his appeal.  

In response to the July 2005 letter, the veteran in an August 
2005 statement in support of claim, indicated that in 
reference to the July 2005 letter, please schedule him for a 
video hearing at the local RO as soon as possible.  

Accordingly, this case is REMANDED for the following:

The RO should take appropriate action to 
schedule the veteran for a 
videoconference hearing at the Waco RO.  
After the hearing is conducted, or in the 
event the veteran cancels the hearing or 
fails to report, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




